
	

114 HRES 625 IH: Expressing support for the designation of February 28, 2016, as “National Rare Eye Disease Awareness Day”.
U.S. House of Representatives
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 625
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2016
			Mr. Fitzpatrick (for himself, Mr. Sessions, Ms. Ros-Lehtinen, and Mr. LaMalfa) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing support for the designation of February 28, 2016, as National Rare Eye Disease Awareness Day.
	
	
 That the House of Representatives— (1)supports the designation of “National Rare Eye Disease Awareness Day” to raise awareness to the needs of blind individuals; and
 (2)provides awareness for the need of accessible materials for blind students for high school and college, the need to increase funding for research, and promotes access to genetic testing.
			
